Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2020 has been entered.
Amendment of Claim 1 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 to 7 are rejected under 35 U.S.C. 103 as being unpatentable over Milliman (US 2002/0117533), as applied to claim 1, in view of Green (US 5318221).
Regarding Claims 1 and 2:
Milliman discloses a staple cartridge assembly (Figures 23 and 24, cartridge 220), comprising: 

a distal end (Left side of Figure 24); 
a longitudinal axis extending between said proximal end and said distal end (paragraph 14, an elongated body extends distally from the handle assembly and defines a longitudinal axis); 
a cartridge body comprising a blunt nose at said distal end (Figures 51 and 52, the distal end is rounded so can be considered “blunt” as opposite of sharp); 
wherein said blunt nose has a nose height and a nose length, wherein said nose height is greater than or equal to said nose length; wherein said nose length is measured along said longitudinal axis, wherein said nose height is measured transversely to said longitudinal axis (Figures 51 and 52, the round end of cartridge 220 will be considered the nose, that way the curvature radius of the end would be the “length” and the “height” would be at least twice that much), and
a plurality of staple cavities defined within said cartridge body, wherein said plurality of staple cavities extends longitudinally from said proximal end to said distal end; a plurality of staples removably stored within said plurality of staple cavities; a driver configured to support at least one of said plurality of staples (Paragraph 107, Figure 24, retention slots 225 for receiving a plurality of fasteners 226 and pushers 228);
and a sled movable toward said distal end during a firing stroke, wherein said sled comprises: a first ramp; and a second ramp, wherein said first ramp is laterally offset from said second ramp, wherein said first ramp and said second ramp are configured to lift said driver (Figure 26, actuation sled 234 comprises two pairs of cam wedges 232, each pair can be considered a ramp and are offset in the longitudinal direction and laterally, the ramps are configured to lift the pushers 228 that will be considered the drivers); 
Milliman does not disclose that the blunt nose of said cartridge body comprises a first recess formed within said distal end configured to receive said first ramp of said sled after the completion of said firing stroke and a second recess formed within said distal end configured to receive said second ramp of said sled after said firing stroke has been completed.
Green teaches a similar cartridge assembly that includes a first recess formed within said distal end configured to receive said first ramp of said sled after the completion of said firing stroke and a second recess formed within said distal end configured to receive said second ramp of said sled after said firing stroke has been completed (Figure 57, paragraph 207, spaced apart longitudinal slots 870 extend through staple cartridge 836 to accommodate upstanding cam wedges 872 of double cam bars 844; paragraph 109, Cam bars 844 are provided with an overhanging ledge 874 with vertical surface 876 in a lower distal end. This overhanging ledge 874 is dimensioned to extend into the longitudinal slots 870 to a point wherein the vertical surface 876 of the overhanging ledge 874 drops down and abuts the forward edge 878 of the cartridge retaining portion of the cartridge housing when the cam bars 844 move to their distal fired position and are prevented to be pulled back).  
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Milliman the teachings of Green and make the longitudinal slots that guide the “ramps” opened at the distal end of the cartridge to serve as a part of a system to retain the cam bars locked after a cartridge is fired and as an indication that if the ramps are exposed the cartridge is already spent.

Regarding Claim 3:
Milliman discloses that the driver comprises a first driver portion configured to support a first staple, a second driver portion configured to support a second staple, and a third driver portion configured to support a third staple (Figure 26, each pusher 228 supports 3 staples over a different portion).

Regarding Claim 4:
Milliman discloses that the driver further comprises a central base member which connects said first driver portion, said second driver portion, and said third driver portion (Figure 26 shows that the three driver portions are connected by an unnumbered central base).

Regarding Claim 5:
Milliman discloses that the first driver portion comprises a first forward support column comprising a proximal end and said second driver portion comprises a second forward support column comprising a distal end, wherein said central base member extends longitudinally between said proximal end of the 

Regarding Claim 6:
Milliman discloses that central base member comprises a rearwardly-angled wall configured to be engaged by said sled (Figure 51, pusher 228 comprises an angled bottom wall that engages the sled 234).

Regarding Claim 7:
Milliman discloses that the sled is configured to drive the driver toward an anvil positioned opposite said staple cartridge assembly (Paragraph 112, Figure 51 shows actuation sled 234 pushing up drivers 228 towards anvil cam surface 209 on anvil body 204 to clamp anvil portion 204 against body tissue).

Response to Arguments
No arguments were presented, but the amendment required the use of the reference Green (US 5318221) to better describe the “recesses”. Note that the claims still do not say exactly how the “length of the nose” is measured. Maybe the subject matter of Figures 85, 86 and paragraphs 528 and 529 of the PGPub should be incorporated to indicate that the length is measured as the distance between the end of the staple line and the distal tip of the staple cartridge and the effect of the angle of the nose. Also note that the specification and figures do not seem to provide support to the nose height being greater than or equal to said nose length”, at least the height of the cartridge does not seem to be defined. The Examiner 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731